
	

113 HR 1749 IH: Assessing Progress in Haiti Act
U.S. House of Representatives
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1749
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2013
			Ms. Lee of California
			 (for herself, Ms. Brown of Florida,
			 Mr. Capuano,
			 Mrs. Christensen,
			 Ms. Clarke,
			 Mr. Clay, Mr. Conyers, Mr. Al
			 Green of Texas, Mr.
			 Grijalva, Mr. Hastings of
			 Florida, Mr. Johnson of
			 Georgia, Mr. McGovern,
			 Mr. Meeks,
			 Ms. Moore,
			 Ms. Norton,
			 Mr. Rangel,
			 Mr. Rush, Ms. Schakowsky, Ms.
			 Wasserman Schultz, Ms. Wilson of
			 Florida, Ms. Waters,
			 Mrs. Beatty,
			 Ms. Roybal-Allard,
			 Mr. Thompson of Mississippi, and
			 Mr. Richmond) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To measure the progress of recovery and development
		  efforts in Haiti following the earthquake of January 12, 2010, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Assessing Progress in Haiti
			 Act.
		2.FindingsCongress finds the following:
			(1)According to the
			 Government of Haiti, more than 316,000 people died as a result of the
			 earthquake that struck 15 miles southwest of Port-au-Prince on January 12,
			 2010, including 103 United States citizens and more than 100 United Nations
			 personnel.
			(2)According to the
			 United Nations and the International Organization for Migration, an estimated
			 3,000,000 people were directly affected by the disaster, and more than
			 2,100,000 people were displaced from their homes.
			(3)The Post Disaster
			 Needs Assessment conducted by the Government of Haiti, the United Nations, the
			 World Bank, the Inter-American Development Bank, and others estimated that
			 damage and economic losses totaled $7,804,000,000, approximately 120 percent of
			 Haiti’s gross domestic product in 2009.
			(4)The initial
			 emergency response of the men and women of the United States Government, led by
			 the United States Agency for International Development (USAID) and the United
			 States Southern Command, as well as of cities, towns, individuals, businesses,
			 and philanthropic organizations across the United States, was swift and
			 resolute.
			(5)According to the
			 Government of Haiti, numerous multilateral agencies such as the United Nations,
			 and international NGOs, Haiti faces an ongoing food crisis as a result of the
			 earthquake and subsequent damage caused by tropical storms and hurricanes, as
			 well as long term neglect of the agriculture sector.
			(6)According to the
			 International Organization for Migration, approximately 350,000 people remain
			 in spontaneous and organized camps in Haiti, and reports by the General
			 Accountability Office, USAID Inspector General, and civil society organizations
			 indicate that the pace of recovery and development has lagged significantly
			 behind the emergency relief phase.
			(7)Haitian civil
			 society organizations have noted a lack of systematic and widespread
			 consultations with Haitian communities for their input in the recovery and
			 development process.
			(8)On October 21,
			 2010, an outbreak of cholera was detected and according to the Haitian Ministry
			 of Public Health and Population, as of February 17, 2013, more than 8,000
			 people had died from cholera and more than 647,500 had been infected with the
			 disease.
			(9)The United States
			 has provided more than $95,000,000 in aid to combat the cholera epidemic and
			 care for the victims.
			(10)The United
			 Nations Office of the Special Envoy for Haiti estimates that, including donor
			 pledges and other support, approximately $6,400,000,000 has been disbursed,
			 with an additional amount of $3,800,000,000 committed, to assist in Haiti’s
			 recovery and development.
			(11)The United States
			 Government has obligated approximately $3,600,000,000 for relief, recovery and
			 development in Haiti since the earthquake, of which $1,300,000,000 had been
			 disbursed as of April 2013.
			(12)Significant
			 challenges remain in Haiti which will require continued recovery and
			 development aid from the international community for the foreseeable
			 future.
			(13)The Haitian Diaspora has also played an
			 essential role in Haiti’s reconstruction and the United States Government
			 should take steps to increase outreach and encourage participation by Haitian
			 Americans in recovery and development activities in Haiti.
			3.Report
			(a)In
			 generalNot later than six months after the date of the enactment
			 of this Act, the Comptroller General of the United States shall submit to
			 Congress a report on the status of post-earthquake recovery and development
			 efforts in Haiti, including efforts to prevent the spread of cholera and treat
			 persons infected with the disease.
			(b)ContentsThe
			 report required by subsection (a) shall include—
				(1)an assessment of
			 the progress of recovery and development efforts, as embodied in the
			 Post-Earthquake USG Haiti Strategy: Toward Renewal and Economic Opportunity
			 produced by the Department of State, compared to what remains to be achieved to
			 meet specific goals, including—
					(A)the amount of
			 funds disbursed through country systems and any significant changes to the
			 Strategy since January 2010, with an explanation of such changes;
					(B)the amounts
			 obligated and expended on United States Government programs and activities
			 since January 2010 to implement the Strategy, including award data on the use
			 of implementing partners at both prime and subprime levels, and disbursement
			 data from prime and subprime implementing partners; and
					(C)a description of
			 goals and quantitative and qualitative indicators to evaluate the progress,
			 achievement, or lack of achievement of such goals, within specific timeframes,
			 that comprise the Strategy at the program level;
					(2)an assessment of
			 the manner in which the Department of State and USAID are working with Haitian
			 ministries and local authorities, including the extent to which the Government
			 of Haiti has been consulted on the establishment of goals and timeframes and on
			 the design and implementation of new programs under the Strategy;
				(3)an assessment of
			 the extent to which Haitian civil society and grassroots organizations have
			 been consulted on the establishment of goals and timeframes and on the design
			 and implementation of new programs under the Strategy;
				(4)an assessment of
			 efforts to increase the involvement of the Haitian private sector in recovery
			 and development activities;
				(5)an assessment of
			 how consideration for vulnerable populations, including IDPs, women, children,
			 orphans, and persons with disabilities, have been incorporated in the design
			 and implementation of new programs and infrastructure;
				(6)an assessment of
			 how agriculture and infrastructure programs are impacting food security and the
			 livelihoods of smallholder farmers in Haiti;
				(7)an assessment of
			 recovery and development coordination among United States Government agencies
			 and between the United States Government and other donors;
				(8)a
			 description of the United States Government’s efforts, including diplomatic
			 efforts, to help abate the cholera epidemic in Haiti, in coordination with the
			 Government of Haiti, the United Nations, and other relevant entities;
				(9)a
			 description of mechanisms for communicating the progress of recovery and
			 development efforts to Haitian citizens; and
				(10)an assessment of
			 the steps Haiti is taking to strengthen its capacity to receive individuals who
			 are removed, excluded, or deported from the United States.
				(c)Use of
			 previously appropriated fundsNotwithstanding any other provision
			 of law, to carry out this section, the Comptroller General of the United States
			 is authorized to use unobligated amounts made available to the Government
			 Accountability Office in an amount not to exceed $100,000.
			
